EXHIBIT 10.8

FORM OF
DIAMOND RESORTS INTERNATIONAL, INC.
2015 EQUITY INCENTIVE COMPENSATION PLAN [EMPLOYEE]
[NON-EMPLOYEE DIRECTOR] RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (the “Agreement”) dated ___________ (the “Grant
Date”) is by and between Diamond Resorts International, Inc., a Delaware
corporation (the “Company”) and ____________ (the “Grantee”).
In accordance with Section 8 of the Diamond Resorts International, Inc. 2015
Equity Incentive Compensation Plan (the “Plan”), and subject to the terms of the
Plan and this Agreement, the Company hereby awards to the Grantee shares of
restricted common stock, par value $0.001 per share, of the Company (“Restricted
Stock”) on the terms and conditions as set forth below (the “Award”). All
capitalized terms used but not otherwise not defined herein shall have the
meanings as set forth in the Plan.
To evidence the Award and to set forth its terms, the Company and the Grantee
agree as follows:
1.Grant. The Committee hereby grants the Award to the Grantee on the Grant Date
an aggregate of _________________ shares of Restricted Stock (subject to
adjustment as provided in Section 4.2 of the Plan), and the Grantee hereby
accepts the grant of Restricted Stock on a restricted basis, as set forth
herein.
2.Limitations on Transferability. At any time prior to vesting in accordance
with Section 3 or 4 of this Agreement, the Restricted Stock, or any interest
therein, cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated, encumbered or otherwise disposed.
3.Dates of Vesting. Subject to the provisions of Section 4 and 5 of this
Agreement, [INSERT PORTION OF RESTRICTED STOCK TO VEST ON EACH VESTING DATE] of
the Restricted Stock (rounded down to the nearest whole Share) shall cease to be
restricted and shall become vested and non-forfeitable (thereafter being
referred to as “Vested Shares”) on each of [INSERT VESTING SCHEDULE] (each, a
“Vesting Date”). [INSERT ANY ADDITIONAL VESTING RELATED CONDITIONS/PROVISIONS].
Notwithstanding the foregoing provisions of this Section 3 of this Agreement,
and except as otherwise determined by the Committee, as provided in the Plan or
as provided herein, any portion of the Restricted Stock which is not vested at
the time of the Grantee’s Termination of Service shall not become vested after
such termination and shall immediately be forfeited to the Company.
4. Termination of Service. [In the event the Grantee incurs a Termination of
Service, the Grantee will have such rights with respect to the Restricted Stock
as are provided for in the Plan.] [INSERT ANY OTHER TERMINATION OF SERVICE
PROVISIONS].
5.[Change in Control. Notwithstanding Section 13 of the Plan, and pursuant to
the authority granted to the Committee in Section 5.3(d) of the Plan, any
portion of the Restricted Stock which remains outstanding but unvested at the
time of a Change in Control shall become Vested Shares as of the date of such
Change in Control.] [TO BE INCLUDED IN NON-EMPLOYEE DIRECTOR AWARDS ONLY]

1



--------------------------------------------------------------------------------



6.Stock Issuance, Restrictions and Escrow. The Company, in its sole discretion,
shall either (a) credit the Restricted Stock to the Grantee in a book entry on
the records kept by the Company’s stockholder record keeper or (b) cause to be
issued certificates for the Restricted Stock. To the extent the Restricted Stock
is credited pursuant to clause (a) of the preceding sentence, the Restricted
Stock shall be subject to Restrictions on transfer until, and to the extent,
such Restricted Stock becomes Vested Shares pursuant to Sections 3, 4 or 5 of
this Agreement. To the extent certificates for the Restricted Stock are issued
pursuant to clause (b) above, such certificates shall be held in escrow by the
Company until, and to the extent, such Restricted Stock becomes Vested Shares
pursuant to Sections 3, 4 or 5 of this Agreement. To the extent any Restricted
Stock fails to become Vested Shares pursuant to Sections 3, 4 or 5 of this
Agreement, the Company shall cancel any portion of the Restricted Stock
forfeited by the Grantee pursuant to the terms of the Plan or this Agreement. To
the extent any portion of the Restated Stock becomes vested shares hereunder,
the Company shall release the Restrictions upon the remaining Vested Shares in
the book entry records, or release the related certificates, together with any
assets or securities held in escrow hereunder, from escrow, as applicable, in
each case resulting in the release of any Vested Shares to the Grantee.
7.Liability of Company. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and transfer of any Restricted Stock pursuant to this Agreement
shall relieve the Company of any liability with respect to the non-issuance or
transfer of the Restricted Stock as to which such approval shall not have been
obtained. However, the Company shall use its reasonable best efforts to obtain
all such approvals.
8.Effect of Amendment of Plan. No discontinuation, modification or amendment of
the Plan may, without the written consent of the Grantee, adversely affect the
rights of the Grantee in any material respect under this Agreement, except as
otherwise provided under the Plan. This Agreement may be amended as provided for
under the Plan, but no such amendment shall adversely affect the Grantee’s
rights under the Agreement in any material respect without the Grantee’s written
consent, unless otherwise permitted by the Plan.
9.No Limitation on Rights of the Company. The grant of the Restricted Stock
pursuant to this Agreement shall not in any way affect the right or power of the
Company to make adjustments, reclassifications or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.
10.Rights as a Stockholder. The Grantee shall be entitled to receive any
dividends that become payable on or after the Grant Date with respect to the
Restricted Stock and Vested Shares; provided, however, that no dividends shall
be payable (a) with respect to the Restricted Stock on account of record dates
occurring prior to the Grant Date, and (b) with respect to forfeited Restricted
Stock on account of record dates occurring on or after the date of such
forfeiture. The Grantee shall be entitled to vote the Restricted Stock on or
after the Grant Date to the same extent as would have been applicable to the
Grantee if the Restricted Stock had then been Vested Shares; provided, however,
that the Grantee shall not be entitled to vote (i) the Restricted Stock on
account of record dates occurring prior to the Grant Date, and (ii) with respect
to forfeited Restricted Stock on account of record dates occurring on or after
the date of such forfeiture.
11.Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for

2



--------------------------------------------------------------------------------



Restricted Stock or Vested Shares or (b) credit a book entry related to the
Restricted Stock or Vested Shares to be entered on the records of the Company’s
stockholder record keeper, unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates or entry on the
records, as applicable, is in compliance with all applicable laws, regulations
of governmental authority, and the requirements of the New York Stock Exchange
or any other exchange upon which the Shares are traded. The Company may require,
as a condition of the issuance and delivery of such certificates or entry on the
records, as applicable, and in order to ensure compliance with such laws,
regulations and requirements, that the Grantee make such covenants, agreements,
and representations as the Company, in its sole discretion, considers necessary
or desirable.
12.Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares, Restricted Stock or
Vested Shares, and such holder shall have no right to be advised of, any
material information regarding the Company at any time prior to, upon or in
connection with the receipt of Shares.
13.Agreement Not a Contract of Service or Other Relationship. This Agreement is
not a contract for employment or other services, and the terms of employment of
the Grantee or other relationships with the Grantee with the Company or its
Subsidiaries shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
employment or other relationship with the Company or its Subsidiaries, nor shall
it interfere with the right of the Company or its Subsidiaries to discharge the
Grantee and to treat him or her without regard to the effect that such treatment
might have upon him or her as the Grantee.
14.Tax Consequences. The Grantee acknowledges and agrees that he or she is
responsible for all taxes and tax consequences with respect to the grant of the
Restricted Stock or the lapse of Restrictions otherwise imposed by this
Agreement. The Grantee further acknowledges that it is his or her responsibility
to obtain any advice that he or she deems necessary or appropriate with respect
to any and all tax matters that may exist as a result of the grant of the
Restricted Stock or the lapse of Restrictions otherwise imposed by this
Agreement. Notwithstanding any other provision of this Agreement, the Restricted
Stock, together with any other assets or securities held in escrow hereunder,
shall not be released to the Grantee unless, as provided in Section 16 of the
Plan, the Grantee shall have paid to the Company, or made arrangements
satisfactory to the Company, regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to the
grant of the Restricted Stock or the lapse of Restrictions otherwise imposed by
this Agreement. On the date that any portion of the Restricted Stock becomes
Vested Shares pursuant hereto, the Company shall have the ability to withhold
Shares otherwise due to the Grantee in order to satisfy any applicable tax
withholding obligation.
15.Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Compensation Committee, and if to the Grantee, to the
address appearing on the records of the Company. Such communication or notice
shall be delivered personally or sent by certified, registered or express mail,
postage prepaid, return receipt requested, or by a reputable overnight delivery
service. Any such notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic

3



--------------------------------------------------------------------------------



mailbox of the Grantee, and the Grantee hereby consents to receive such notice
by electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Grantee shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.
16.Governing Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws, and applicable federal law. Venue shall be in, and subject to
the jurisdiction of, the courts of the State of Delaware or a Federal Court
located in the State of Delaware (as may be appropriate).
17.Receipt of Plan and Interpretation. The Grantee acknowledges receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other Person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. The Restricted Stock granted
pursuant to this Agreement shall be subject to Section 5.9 of the Plan and all
applicable policies and guidelines of the Company that relate to (a) stock
ownership requirements, or (b) recovery of compensation (i.e., clawbacks).
18.Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee indicates his or her acceptance of the Option and the terms
of this Agreement by signing, dating and returning this Agreement to the Company
on or before _______________.
19.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
20.Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument. All signatures hereto may be transmitted by facsimile or .pdf file,
and such facsimile or .pdf file will, for all purposes, be deemed to be the
original signature of the party whose signature it reproduces, and will be
binding upon such party.
21.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
22.Severability. If any provision of this Agreement shall for any reason by held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid or unenforceable provision were omitted.
23.Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of this Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.

4



--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written.


DIAMOND RESORTS INTERNATIONAL, INC.
By:                            
Name:                            
Title:                            


ACCEPTANCE OF AWARD BY GRANTEE
By executing below, the undersigned, the Grantee hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of Restricted Stock, and (d) the Grantee agrees to be bound by
the terms and conditions of the Plan and this Agreement.
Signature:                        
Printed Name:                        
Date:                            


Please sign and return your copy of this Agreement to ____________ via pdf, fax
or interoffice-mail (contact information below). Please retain a copy of this
signed Agreement for your records.




US_106225902v1

6

